


110 S3531 IS: Afghan Freedom Support and

U.S. Senate
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		110th CONGRESS
		2d Session
		S. 3531
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 17), 2008
			Mr. Lugar (for himself,
			 Mr. Biden, and Mr. Hagel) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Foreign Relations
		
		A BILL
		To authorize assistance for Afghanistan, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Afghan Freedom Support and
			 Security Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)More than 6 years
			 after the liberation of Afghanistan from the Taliban, who provided Osama Bin
			 Laden and Al-Qaeda with a safe haven for planning the attacks of September 11,
			 2001, Afghanistan remains highly unstable and the government of President Hamid
			 Karzai remains subject to attacks from remnants of the Taliban who have
			 regrouped in the region with other insurgent groups, including foreign fighters
			 associated with Al-Qaeda.
			(2)The Government of
			 Afghanistan supports the continued deployment of international forces to
			 supplement its own nascent national security forces and North Atlantic Treaty
			 Organization (NATO) forces, which took over international stability operations
			 for the entire country through the International Security Assistance Force
			 (ISAF) on October 5, 2006.
			(3)An insurgency
			 that began in a relatively weak position at the end of 2005 has expanded to
			 pose a serious threat to the Government of Afghanistan and the international
			 NATO/ISAF and Operation Enduring Freedom forces, whose casualties have mounted
			 significantly during 2008, while civilian casualties have also increased
			 substantially in Afghanistan, resulting in significant popular disenchantment
			 and concern about the prospects of peace and stability in the near
			 future.
			(4)A January 2008
			 issue brief published by the Atlantic Council of the United States, entitled
			 Saving Afghanistan: An Appeal and Plan for Urgent Action,
			 states: On the security side, a stalemate of sorts has taken hold. NATO
			 and Afghan forces cannot be beaten by the insurgency or by the Taliban. Neither
			 can our forces eliminate the Taliban by military means as long as they have
			 sanctuary in Pakistan. Hence, the future of Afghanistan will be determined by
			 progress or failure in the civil sector. However, civil sector reform is in
			 serious trouble. Little coordination exists among the many disparate
			 international organizations and agencies active in Afghanistan. Legal and
			 judicial reform (including reducing corruption), and control of narcotics are
			 interdependent efforts and must receive the highest priority. To add insult to
			 injury, of every dollar of aid spent on Afghanistan, less than ten percent goes
			 directly to Afghans, further compounding reform and reconstruction
			 problems..
			(5)Despite the
			 establishment of a constitution and a constitutionally-elected government in
			 Afghanistan, the failure to build the core institutions of the state and the
			 market has resulted in opportunities for massive corruption and the mounting
			 loss of trust of the Afghan people in their government.
			(6)The Secretary of
			 Defense clarified that the emphasis of international effort must be far more
			 than military assistance, stating in testimony before Congress on September 10,
			 2008, . . . additional forces alone will not solve the problem. Security
			 is just one aspect of the campaign, alongside development and governance. We
			 must maintain momentum, keep the international community engaged, and develop
			 the capacity of the Afghan government. The entirety of the NATO alliance, the
			 EU, NGOs, and other groups—our full military and civilian capabilities—must be
			 on the same page and working toward the same goal with the Afghan
			 government..
			(7)The international
			 effort to retrain and help establish an effective police force in Afghanistan
			 has fallen well short of expectations despite 4 distinct efforts over 7 years,
			 costing billions of dollars of investment. Respected assessments over the last
			 several years by the Government Accountability Office, the International Crisis
			 Group, and the Afghanistan Research and Evaluation Unit, have dramatically
			 noted the paramount importance of capable national and local police forces in a
			 stable and secure society and the abject failure to achieve such an outcome in
			 Afghanistan due to—
				(A)entrenched
			 corruption in the Ministry of Interior;
				(B)lack of consensus
			 on strategic focus among donors;
				(C)a lack of
			 accountability over police trained and returned to their communities, including
			 the dearth of women police; and
				(D)the failure to
			 backstop policing with rule of law institutions, such as courts and
			 prisons.
				(8)The Government
			 Accountability Office report released on June 18, 2008 (GAO–08–883T) indicates
			 that although the [Afghan National Police] has reportedly grown in
			 number since 2005, after an investment of nearly $6 billion, no Afghan police
			 unit (0 of 433) is assessed by Defense as fully capable of performing its
			 mission and there is not any verified database of police
			 personnel.
			(9)The Afghanistan
			 Research and Evaluation Unit released a report in July 2007, entitled
			 AREU-Cops or Robbers; The Struggle to Reform the Afghan National
			 Police, which observes that the most consistent theme that emerged was
			 that without comprehensive reform of the Ministry of Interior, which is
			 notoriously corrupt, factionalized, and an increasingly important actor in
			 Afghanistan’s illegal drug economy, police reform efforts will fail and the
			 money spent on reform will be wasted.
			(10)The
			 International Crisis Group report released in August 2007, entitled
			 ICG-Reforming Afghanistan’s Police—
				(A)asserts that
			 police training must stress quality rather than quantity;
				(B)quotes an
			 experienced police adviser, I would rather have a force of 20,000
			 credible and effective police officers than 60,000 or even 80,000 men who have
			 been through some sort of nominal training process which is not fully
			 fit-for-purpose; and
				(C)reports that by
			 July 2007, 71,147 rank and file police had received training, of whom only 118
			 were women.
				(11)The failure of
			 the current counter-narcotics strategy for Afghanistan has diminished Afghan
			 political will to take on the increasingly powerful drug interests in the
			 country. The lack of significant results is due to factors such as—
				(A)the failure to
			 have in place in Afghanistan the essential institutional elements necessary to
			 arrest and prosecute mid- and high-level drug traffickers and enablers;
			 and
				(B)the lack of
			 economic mechanisms, such as finance facilities and services and adequate land
			 rights, to enable Afghan farmers to develop alternatives to opium
			 production.
				(12)The violence and
			 instability in Afghanistan is further exacerbated by corruption and the
			 flourishing trade in opium and opium-related products, which—
				(A)has reached
			 record levels;
				(B)fuels local
			 militias;
				(C)corrupts the
			 national and local governments; and
				(D)provides funding
			 for insurgent and terrorist groups.
				(13)There is a
			 consensus that the judiciary is ineffective and corrupt, which—
				(A)puts property
			 rights at risk;
				(B)prevents the
			 prosecution of drug dealers and criminals; and
				(C)opens up a space
			 for the Taliban’s version of arbitration and dispute settlement among ordinary
			 people.
				(14)On July 1, 2008,
			 the Office of Inspector General of the United States Agency for International
			 Development (USAID) released a report, which states “USAID/Afghanistan’s own
			 assessment identified three material weaknesses in its system of management
			 controls, all of which are related to the country’s difficult security
			 situation:
				
					1.Unsuitable working and living
				conditions.
					2.Inability to readily travel to project
				sites.
					3.Retention of personnel and delays in the
				assignment of
				personnel.
					.
			(15)The USAID
			 mission in Kabul reported that because of the 3 material weaknesses it
			 identified—
				(A)its ability to
			 achieve objectives was significantly impaired;
				(B)its ability to
			 obtain, report, and use reliable and timely information for decision making was
			 impaired; and
				(C)statutory or
			 regulatory requirements could be violated.
				(16)On July 1, 2008,
			 the Office of Inspector General of the United States Agency for International
			 Development released a report stating USAID obligations in Afghanistan
			 for fiscal years 2002 through 2006 totaled nearly $4.4 billion. and the
			 Office of Inspector General, operating from Manila, Philippines, expended
			 $1,992,282 in base appropriations and supplemental funding to oversee USAID’s
			 activities in Afghanistan.
			(17)The position and
			 influence of Afghan women, although improved since the removal of the Taliban,
			 remains limited and precarious. If Afghan women are to realize constitutionally
			 guaranteed legal rights, economic opportunities and legal constructs will be
			 essential.
			(18)Transparency
			 International’s Corruption Perception Index places Afghanistan 172nd out of 179
			 countries in 2007, joining Somalia, Burma, Iraq, and Sudan at the bottom of the
			 index, much worse than the situation in 2005, at which time Afghanistan ranked
			 115th out of 159.
			(19)The Bonn
			 Agreement and the process that brought it about—
				(A)provided
			 legitimacy and initial stability in Afghanistan between late 2001 and 2006;
			 and
				(B)enabled the
			 drafting of a new constitution, the first directly elected President in the
			 history of Afghanistan, and a sitting National Parliament.
				(20)The Bonn
			 Agreement also provided the political platform through which a series of
			 benchmarks were set. These benchmarks were met against a carefully sequenced
			 timeline for a narrow list of institutional priorities upon which the Afghan
			 Government, Afghan citizens, and their international supporters could
			 collaborate. National programs such as the National Health System, the Afghan
			 National Army, the National Solidarity Program, the National Telecommunications
			 program, and the National Transportation System provided a clear framework for
			 the establishment and coordination of goals, tasks, benchmarks, and allocation
			 of responsibilities, and were made possible through the Afghanistan
			 Reconstruction Trust Fund.
			(21)On February 1,
			 2006, the Government of Afghanistan and the international community issued the
			 Afghanistan Compact, which sets forth both the international community’s
			 commitment to Afghanistan and Afghanistan’s commitment to state building and
			 reform.
			(22)The Afghanistan
			 Compact, which is supported by the Afghan National Development Strategy—
				(A)provides the core
			 framework for building an effective, accountable state in Afghanistan;
				(B)sets goals and
			 standards for improvements in security, governance, and development;
				(C)includes measures
			 for reducing the narcotics economy, promoting regional cooperation, and making
			 aid more effective, particularly at the local and provincial levels; and
				(D)established a
			 mechanism to monitor Afghanistan and the international community’s adherence to
			 the time lines, goals, and objectives set forth in the document.
				(23)In June, 2008,
			 international donors pledged $20,000,000,000 toward the reconstruction of
			 Afghanistan, as part of a $50,000,000,000 5-year development plan, of which the
			 United States pledged over 50 percent.
			3.Sense of
			 CongressIt is the Sense of
			 Congress that—
			(1)following the
			 liberation of Afghanistan from the Taliban in 2001, the Federal Government
			 underestimated—
				(A)the nature of the
			 challenge in Afghanistan;
				(B)the time horizon
			 for restoring political and economic stability in Afghanistan; and
				(C)the type of
			 resources required to help ensure a stable Afghanistan with effective and
			 accountable state institutions and developing economic opportunities;
				(2)In order to
			 provide appropriate and forthright expectations of the long and challenging
			 commitment necessary for success in Afghanistan and accurately estimate the
			 nature of the resources required, the international community must concentrate
			 efforts on—
				(A)a full assessment
			 of natural resources and a profile of human capital required for the effective
			 and sustainable functioning of the Afghan state;
				(B)a clear
			 accounting of resources available to achieve an effective and sustainable
			 Afghan government, as well as those expected to be required to maintain its
			 effectiveness in the future; and
				(C)the development
			 of human capital and an investment in quality leaders and managers through the
			 establishment of upper level training and education, as well as primary and
			 secondary, including tertiary and vocational institutions to ensure they meet
			 regional standards as well as at least two that meet global standards;
				(3)Afghanistan
			 remains a country of paramount importance to our national security and building
			 Afghanistan into an effective state with political and economic stability is a
			 goal that the United States shares with the Government of Afghanistan and its
			 citizens;
			(4)the region in
			 which Afghanistan is situated is of paramount importance to the national
			 security of the United States and our diplomatic initiatives and foreign policy
			 in this region must be harmonized and coherent across the region;
			(5)the most
			 important partners in the security, stability, and development of Afghanistan
			 are the people of that country, who should remain a prime focus of our efforts
			 to build their sustained capacity to govern;
			(6)long-term,
			 consistent, and coordinated international support and assistance is required in
			 Afghanistan to secure, stabilize, and develop the country so that it is capable
			 of sustaining good governance and becoming a responsible and valued partner in
			 the international community;
			(7)setting
			 appropriate expectations in Afghanistan and in donor and partner capitals is
			 essential to effective and responsible foreign assistance policy; and
			 understanding the necessity for long-term engagement in such situations will
			 prevent short term, unsustainable outcomes;
			(8)Afghanistan and
			 its neighbors have a mutual responsibility to ensure that their territories are
			 not the source, and their policies are not complicit in, the destabilization or
			 deprivation of other countries in the region;
			(9)the challenges
			 Afghanistan faces stem more from weak governance than from a strong enemy and
			 can be overcome by the unity and resolve of the Afghan people and the
			 international community;
			(10)American
			 academic and policy institutions and several respected outside organizations
			 have conducted significant close and prolonged studies of the Afghanistan
			 situation, generating reports and comprehensive reviews of post-conflict
			 reconstruction, counter-narcotics, economic development, security force
			 training, and counter-insurgency efforts that warrant review and consideration
			 by United States policy makers to develop a more responsive United States
			 strategy to address the crisis in Afghanistan;
			(11)corruption—
				(A)is one of the
			 chief corrosive elements of misgoverned countries, especially in those
			 countries confronted with the scourge of narcotics trafficking; and
				(B)if left
			 unchecked, leads to failed states;
				(12)the Government
			 of Afghanistan is riven with corruption at every level, especially at the
			 national level;
			(13)Afghanistan has
			 been described by some as bordering on being a narco-state, influenced by the
			 traffickers, resources, and abettors of illegal narcotics trafficking;
			(14)significant
			 resources and significant measures must be taken by international donors to
			 mentor and enable current and future government officials and institutions to
			 eliminate corrupt officials and practices in order to—
				(A)combat
			 corruption;
				(B)improve
			 transparency and accountability;
				(C)increase the
			 participatory nature of governmental institutions; and
				(D)promote other
			 forms of good governance and management in all levels of government in
			 Afghanistan;
				(15)anti-corruption
			 is as reliant on an effective and engaged civil society as on an effective
			 government;
			(16)United States
			 assistance to Afghanistan should reflect the intent to fight corruption and the
			 influence of public officials;
			(17)as Afghan line
			 ministries prove capable of administering services in their area of
			 responsibility, they should be further empowered and resourced to capitalize
			 upon such progress and better build incentives toward effective management and
			 oversight;
			(18)despite some
			 delays in its broad deployment, the Afghan National Army (ANA), which is an
			 essential element in the stability of Afghanistan in a volatile region, must
			 continue to be properly trained and equipped by a rededicated effort from the
			 international community to achieve effective and independent operational
			 capability that is sustainable;
			(19)the security of
			 Afghanistan is closely intertwined with those of its regional neighbors;
			(20)success in
			 Afghanistan, both economic and political, will be dependent on stability in the
			 region;
			(21)chronic food
			 insecurity is—
				(A)a burden on
			 Afghanistan and its neighbors;
				(B)threatens life
			 and stability in the country; and
				(C)diminishes the
			 impact of other assistance efforts;
				(22)the commitment
			 of the international community to provide significant resources over the
			 long-term will help establish a foundation for governance and commerce and
			 ultimately food security for tens of millions of people in the region;
			(23)a comprehensive
			 approach to food security should encompass improvements in nutrition,
			 education, agricultural infrastructure and productivity, finance and markets,
			 safety net programs, household incomes, and emergency preparedness;
			(24)essential
			 opportunities for achieving food security in Afghanistan include—
				(A)ensuring that any
			 emergency response is linked to, or helps to, establish the means and
			 organization for sustainable food security in the country, such as through the
			 National Solidarity Program;
				(B)using community
			 development councils as a governance mechanism for—
					(i)serving their
			 communities in difficult decisions regarding development priorities, including
			 water, energy, education, and agriculture; and
					(ii)substituting
			 legitimate crops for poppies; and
					(C)creating a
			 consortium of United States land grant colleges and other agricultural
			 schools—
					(i)to
			 strengthen Afghan institutions and share knowledge to build the agricultural
			 sector, which consists of over 80 percent of the Afghan economy; and
					(ii)to
			 use as an instrument for rewarding provinces that have dropped opium
			 cultivation and creating incentives for dropping opium in others;
					(25)the Overseas
			 Private Investment Corporation should, in accordance with its mandate to foster
			 private investment and enhance the ability of private enterprise to make its
			 full contribution to international development, exercise its authorities under
			 title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2191 et seq.) to further increase efforts to promote and support United
			 States-sponsored private investment, including in the energy sector, in
			 Afghanistan;
			(26)it is essential
			 that United States policy be harmonized and complementary across the region;
			 and
			(27)the magnitude of
			 the resources devoted and significance of our national interest in the
			 effective and accountable stabilization and reconstruction effort in
			 Afghanistan, including additional regional efforts to build economic capacity
			 such as that in the Pakistan, requires a robust regional office presence for
			 the Inspector General of the United States Agency for International Development
			 and the Inspector General of the Department of State.
			4.Declaration of
			 policyIt shall be the policy
			 of the United States—
			(1)to render
			 appropriate, long-term assistance to Afghanistan in a consistent and
			 coordinated fashion with willing and responsible partners in the international
			 community;
			(2)to ensure that
			 our foreign policy in this region is responsive to and in partnership with the
			 people of Afghanistan;
			(3)to harmonize its
			 assistance efforts in Afghanistan and neighboring countries across—
				(A)all associated
			 Federal agencies; and
				(B)to the maximum
			 extent possible, with congruent international partner assistance
			 efforts;
				(4)to regularly,
			 comprehensively, and openly review stabilization, reconstruction and
			 development efforts in Afghanistan to ensure flexibility and the most effective
			 utilization of resources toward specific, tangible outcomes, including a review
			 of the effectiveness of the Afghanistan Reconstruction Trust Fund and
			 associated programs and mechanisms, in order to determine the relative benefit
			 and effectiveness of such funding vehicle, and its programs and mechanisms, in
			 comparison to other reconstruction and stabilization efforts; and
			(5)to identify and
			 utilize, to the greatest extent possible, the most effective funding mechanism
			 that—
				(A)satisfies
			 accountability and transparency requirements; and
				(B)has proven
			 capable and sufficient to support the implementation of national programs by
			 the government and people of Afghanistan for the benefit of Afghans.
				5.Definitions
			(a)In
			 generalIn this Act, except as otherwise provided, the term
			 congressional committees means the Committee on Foreign Relations
			 of the Senate and the Committee on Foreign Affairs of the House of
			 Representatives.
			(b)AmendmentSection
			 1(c) of the Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7501) is amended
			 to read as follows:
				
					(c)DefinitionsIn
				this Act:
						(1)Appropriate
				congressional committeesExcept as otherwise provided, the term
				appropriate congressional committees means—
							(A)the
				Committee on Foreign Relations of the
				Senate;
							(B)the
				Committee on Appropriations of the
				Senate;
							(C)the
				Committee on Foreign Affairs of the House of
				Representatives; and
							(D)the
				Committee on Appropriations of the House of
				Representatives.
							(2)Government of
				AfghanistanThe term Government of Afghanistan
				includes—
							(A)the government of
				any political subdivision of Afghanistan; and
							(B)any agency or
				instrumentality of the Government of Afghanistan.
							(3)International
				security assistance force; ISAFThe terms International
				Security Assistance Force and ISAF means the international
				security assistance force established to assist in the maintenance of security
				in Afghanistan pursuant to United Nations Security Council Resolution 1386
				(2001), as amended by United Nations Security Council Resolutions 1413 (2002),
				1444 (2002), 1510 (2003), 1563 (2004), 1623 (2005), and 1707
				(2006).
						.
			6.Purposes of
			 assistanceThe purposes of
			 United States assistance authorized by this Act are—
			(1)to help assure
			 the security of the United States and the world by—
				(A)reducing or
			 eliminating the likelihood of violence against the United States and partners
			 in Afghanistan; and
				(B)reducing the
			 chance that Afghanistan will become a source of international terrorism;
				(2)to signal our
			 Nation’s long-term commitment to Afghanistan and its people, the region, and
			 partners in the international community;
			(3)to provide United
			 States civilian agencies with the appropriate resources to effectively plan,
			 implement, and monitor assistance programs in an exceptionally challenging
			 environment, including—
				(A)expanding the
			 presence of United States diplomatic personnel in key provincial capitals and
			 at locations at which Provincial Reconstruction Teams are to be
			 sustained;
				(B)integrating a
			 more substantial, long-term presence of experienced development experts;
			 and
				(C)establishing a
			 robust regional office in the South Asia subregion for the Inspector General of
			 the United States Agency for International Development;
				(4)to help Afghans
			 realize a stable and secure country with effective, accountable state
			 institutions that effectively administer the basic needs of the Afghan people
			 for services, safety, the rule of law, and increased economic opportunity, by
			 focusing United States efforts on—
				(A)establishing
			 viable Afghan security institutions;
				(B)building Afghan
			 governance and rule of law capacity, especially at the sub-national
			 level;
				(C)enabling a
			 vibrant economic and social environment through reconstruction of critical
			 infrastructure and focused development;
				(D)investing in the
			 capabilities of the growing young generation of Afghans;
				(E)promoting an
			 accountable and transparent public finance system for all Afghan revenues and
			 expenditures;
				(F)combating
			 insurgency as an ongoing, regionally-fueled, threat; and
				(G)incorporating
			 counter-narcotics as integral to this mission; and
				(5)to realize, as
			 milestones to Afghanistan’s progress, combined with sustained political will on
			 the part of our Afghan and international partners—
				(A)Afghan National
			 Security Forces that plan and execute operations against Taliban and other
			 insurgents, with United States, NATO, and other partner nations’ forces in
			 support and ensure that Afghan citizens are protected from criminal
			 elements;
				(B)state-sponsored
			 justice institutions in every province and in key districts that provide the
			 majority of Afghans with access to formal justice;
				(C)governors in
			 every province dedicated to and held accountable for delivery of services to
			 the district level;
				(D)a strengthened,
			 private sector friendly, legal and commercial framework and basic
			 infrastructure for private sector development in every province, including
			 roads for commerce;
				(E)reduced rates of
			 poppy cultivation and trafficking based on parallel strides made in improving
			 security, enhancing local-governing capacity and justice institutions, and
			 promoting economic development nationwide as the security environment
			 dictates;
				(F)the timely
			 completion of the 2009 and 2010 scheduled presidential and parliamentary
			 elections with an improved level of competence, legitimacy, and effectiveness
			 in the administration of government for the Afghan people;
				(G)a multi-year
			 human development plan for Afghan capabilities that involves the leaders,
			 managers, and other professionals necessary for ensuring a functioning state,
			 modern economy, and a vibrant civil society; and
				(H)a public finance
			 system that is capable of—
					(i)conducting a
			 full, system-wide assessment of potential sources of revenue in the country,
			 including customs, which can establish a basis for payment of essential
			 services;
					(ii)conducting an
			 assessment of revenue sources that are lost due to misappropriation,
			 corruption, and mismanagement;
					(iii)developing a
			 plan for closing the gaps between potential revenue and actual revenue
			 collected; and
					(iv)maintaining the
			 resources necessary for essential services, including the sustainability of the
			 security sector institutions essential to regional stability and security
			 within Afghanistan.
					7.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to the President
			 up to $3,000,000,000 for each of the fiscal years 2009 through 2013 to provide
			 assistance to Afghanistan under the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151 et seq.).
			(b)Sense of
			 CongressIt is the sense of Congress that up to $3,000,000,000
			 should be authorized to be appropriated for each of the fiscal years 2014
			 through 2018 to provide assistance to Afghanistan under the Foreign Assistance
			 Act of 1961.
			8.Monitoring and
			 evaluation of assistance
			(a)In
			 generalThe President shall
			 establish and implement a system to monitor and evaluate the effectiveness and
			 efficiency of assistance provided under this Act on a program-by-program basis
			 in order to maximize the long-term sustainable development impact of such
			 assistance.
			(b)RequirementsIn
			 carrying out subsection (a), the President shall—
				(1)establish performance goals for assistance
			 authorized under this Act and expresses such goals in an objective and
			 quantifiable form, to the extent practicable;
				(2)establish indicators
			 to be used in measuring or assessing the achievement of the goals described in
			 paragraph (1); and
				(3)provide a basis
			 for recommendations for adjustments to assistance authorized under this Act to
			 enhance the impact of such assistance.
				(c)Assistance To
			 enhance the capacity of AfghanistanIn carrying out subsection (a), the
			 President shall provide assistance to enhance the capacity of the Government of
			 Afghanistan to monitor and evaluate programs carried out by the national,
			 provincial, and local governments in Afghanistan in order to maximize the
			 long-term development impact of such programs.
			(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $5,000,000 for each of the fiscal years 2009
			 through 2013 to carry out this section.
			9.Program oversight
			 authorization
			(a)Sense of
			 CongressIt is the Sense of Congress that—
				(1)the establishment
			 of the Office of the Special Inspector General for Afghanistan is a positive,
			 although insufficient, development in—
					(A)the oversight and
			 monitoring of United States efforts in Afghanistan to meet the extensive needs
			 of the critical and expensive stabilization and reconstruction operation;
			 and
					(B)recognizing the
			 necessity to establish permanent capacity within the Inspector General offices
			 of the Department of State and the United States Agency for International
			 Development; and
					(2)efforts by United
			 States Inspectors General in Afghanistan should seek ways to increase the
			 capacity of the Government of Afghanistan to build Afghan oversight and
			 anti-corruption institutions.
				(b)Assistance
			 authorized
				(1)In
			 generalThe Office of the
			 Inspector General of the Department of State and the Office of the Inspector
			 General of the United States Agency for International Development in
			 Afghanistan shall audit, investigate, and oversee the programs authorized under
			 this Act.
				(2)Office of
			 technical assistanceThe Office of Technical Assistance of the
			 Department of the Treasury shall—
					(A)conduct annual
			 assessments of Afghanistan’s public finance system, broken down by line
			 ministry and by province;
					(B)submit a report
			 to Congress that describes the results of each assessment conducted under
			 subparagraph (A); and
					(C)make copies of
			 the report submitted under subparagraph (B) available to the Government of
			 Afghanistan and the Afghan people.
					(c)Requirement for
			 in-country presenceThe Office of the Inspector General of the
			 Department of State and the Office of the Inspector General of the United
			 States Agency for International Development, after consultation with the
			 Secretary of State and the Administrator for the United States Agency for
			 International Development, shall permanently deploy not fewer than 2 staff from
			 each such Office in Afghanistan to carry out this section.
			(d)Authorization of
			 Appropriations
				(1)Availability of
			 fundsOf the amounts
			 authorized to be appropriated under section 7 for each of the fiscal years 2009
			 through 2013—
					(A)not less than $3,000,000 shall be made
			 available to the Office of the Inspector General of the Department of State to
			 carry out this section; and
					(B)not less than $5,000,000 shall be made
			 available to the Office of the Inspector General of the United States Agency
			 for International Development to carry out this section.
					(2)Relation to
			 other available fundsAmounts made available under paragraph (1)
			 are in addition to amounts otherwise available for such purposes.
				10.Coordination of
			 assistance
			(a)Congressional
			 findingCongress finds that
			 the individual responsible for coordinating assistance for Afghanistan, as of
			 the date of the enactment of this Act, has been constrained in achieving the
			 objectives of an integrated approach to United States assistance programs for
			 Afghanistan.
			(b)Appointment of
			 coordinatorNot later than 120 days after the date of the
			 enactment of this Act, the President, by and with the advice and consent of the
			 Senate, shall appoint a coordinator. who—
				(1)shall report
			 directly to the President;
				(2)shall have the
			 rank and status of Ambassador; and
				(3)may not hold any
			 other position within the United States Government.
				(c)Duties of
			 coordinatorThe coordinator appointed pursuant to subsection (b)
			 shall—
				(1)design an overall
			 non-military strategy, in coordination with the heads of relevant Federal
			 departments and agencies, including regional United States Ambassadors, to
			 advance United States interests in Afghanistan, including policy coordination
			 relating to—
					(A)security and
			 stability within Afghanistan;
					(B)political and
			 economic reconstruction and development;
					(C)counter-narcotics;
			 and
					(D)activities to
			 equip and train the Afghan National Security Forces;
					(2)ensure policy
			 coordination among relevant Federal departments and agencies, including the
			 Department of Defense, in carrying out the strategy described in paragraph
			 (1);
				(3)coordinate with
			 other countries and international organizations with respect to assistance for
			 Afghanistan, especially in areas in which ground coordination and collaboration
			 is essential, such as activities to—
					(A)equip and train
			 the Afghan National Security Forces;
					(B)build the
			 capacity of the Government of Afghanistan at the local, district, province, and
			 national levels, with increased emphasis on the subnational level; and
					(C)undertake phased
			 reconstruction and development activities, especially activities associated
			 with sustainable counter-narcotics operations and programs;
					(4)coordinate the
			 implementation of assistance programs for Afghanistan described in paragraph
			 (1) and oversight with relevant Federal departments and agencies;
				(5)ensure expeditious
			 resolution of policy disputes with respect to United States assistance for
			 Afghanistan described in paragraph (1) among relevant Federal departments and
			 agencies;
				(6)ensure
			 coordination among the United States, the Government of Afghanistan, NATO–ISAF,
			 the United Nations, and other international partners that are supporting
			 counter-terrorism, counter-insurgency, and counter-narcotics efforts;
			 and
				(7)carry out a
			 review of major security and development contracts in order to—
					(A)evaluate the
			 degree of effectiveness relative to the perceived value of such contracts;
			 and
					(B)provide
			 recommendations to enhance local capacity and participation of Afghan
			 organizations at the highest levels of reconstruction and development.
					(d)Deputy
			 coordinatorsThe coordinator
			 may appoint up to 4 deputy coordinators to assist the coordinator with the
			 duties of the coordinator described in subsection (c), including duties
			 relating to counter-narcotics, reconstruction and development, and equipping
			 and training Afghan National Security Forces. A deputy coordinator may not hold
			 any other position within the United States Government.
			11.Humanitarian
			 assistance for war victims
			(a)Sense of
			 CongressIt is the sense of Congress that—
				(1)the President
			 should continue and expand programs of assistance to innocent Afghan
			 individuals, families, and communities that suffered losses as a result of
			 military operations conducted by United States and NATO/ISAF forces; and
				(2)the programs
			 described in paragraph (1) help innocent civilians rebuild their lives and
			 build goodwill for the United States and our allies.
				(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall submit a report to the appropriate congressional committees on the
			 feasibility of expanding assistance programs described in subsection (a) to
			 include—
				(1)the provision of
			 additional assistance to families of Afghan civilians who—
					(A)were injured or
			 killed during such operations; and
					(B)were the primary
			 source of income for their families;
					(2)the provision of
			 assistance in excess of $2,500 to families of Afghan civilians described in
			 subsection (a); and
				(3)the provision of
			 other assistance that might be required as a result of ongoing military
			 operations in Afghanistan.
				12.Sense of
			 Congress concerning United Nations mandate in AfghanistanIt is the sense of Congress that—
			(1)the United
			 Nations Assistance Mission in Afghanistan (referred to in this section as the
			 UNAMA) plays a vital role in coordinating international
			 assistance efforts and should strengthen that role;
			(2)the UNAMA ensures
			 that the emergency assistance it coordinates is expended as part of the effort
			 to build national capacity in sustainable institutions and practices, including
			 emergency food assistance;
			(3)the upcoming
			 parliamentary and presidential elections in Afghanistan are the most critical
			 proximate event for which the UNAMA should prioritize its efforts in order to
			 help solidify the political transformation begun during the Constitutional Loya
			 Jirga in 2003 and further enshrined in national elections in 2004 and 2005, and
			 should do so by—
				(A)providing a
			 thorough review of lessons learned from the Afghan elections of 2004 and
			 2005;
				(B)preparing a
			 detailed plan of how the UNAMA intends to support free and fair elections in
			 2009 and 2010 in time to effectively implement such plan;
				(C)including the
			 consideration of a modern, fraud-resistant information management system to
			 prevent multiple voting; and
				(D)building the
			 capacity and consistency of the Afghan Electoral Commission and enabling the
			 Commission to enforce stricter compliance with the guidelines for participation
			 by candidates in the elections to ensure appropriate vetting to strengthen
			 Afghan voter confidence in their electoral system; and
				(4)the United
			 Nations Security Council should expand the United Nations mandate in
			 Afghanistan by—
				(A)authorizing
			 international civilian law enforcement missions in Afghanistan as a part of
			 peace operations of the United Nations in Afghanistan and as a partner in the
			 consolidation of the international response to the challenge of building
			 effective police forces;
				(B)authorizing the
			 International Security Assistance Force to participate in counter-drug
			 interdiction operations, to the extent appropriate, practicable, and consistent
			 with ongoing operational activities and international law, against major
			 narcotic traffickers, their operations, and their infrastructure in
			 Afghanistan, with the concurrence of the Government of Afghanistan; and
				(C)amending and
			 extending the authorization of the International Security Assistance Force
			 beyond October 2008.
				13.Special envoy
			 for regional cooperation in South and Central Asia
			(a)Sense of
			 CongressIt is the sense of Congress that—
				(1)it is in the
			 national interest of the United States that—
					(A)the countries of
			 South and Central Asia work together to address common challenges hampering the
			 stability, security, and development of their region; and
					(B)appropriate
			 resources and diplomatic personnel are available to enhance, where possible,
			 such cooperation; and
					(2)the strategic
			 importance of South and Central Asia, and the particular challenges and threats
			 represented by political instability, terrorism, insurgencies, and nuclear
			 proliferation, warrant further resources and diplomatic capacity to facilitate
			 the efforts by United States Ambassadors in the region.
				(b)AppointmentThe
			 President shall appoint, with the advice and
			 consent of the Senate, a special envoy, who shall—
				(1)report through
			 the Assistant Secretary, Bureau of South and Central Asian Affairs;
				(2)have the rank of
			 Ambassador; and
				(3)shall harmonize
			 United States efforts to enhance cooperation between the countries of South and
			 Central Asia.
				(c)DutiesThe
			 special envoy appointed pursuant to subsection (b) shall—
				(1)coordinate United
			 States policy on issues relating to strengthening and facilitating relations
			 between the nations of South and Central Asia for the benefit of stability and
			 economic growth in the region;
				(2)advise the
			 President and the Secretary of State, as appropriate; and
				(3)in coordination
			 with the Assistant Secretary of State, Bureau of South and Central Asian
			 Affairs, make recommendations regarding effective strategies and tactics to
			 achieve United States policy objectives to—
					(A)stem cross-border
			 terror activities;
					(B)provide guidance
			 and assistance to refugees to ensure orderly and voluntary repatriation from
			 neighboring states;
					(C)bolster
			 people-to-people ties and economic cooperation between the nations of South and
			 Central Asia, including bilateral trade relations;
					(D)explore
			 opportunities to anticipate and seek solutions to critical cross-border issues,
			 such as transport, energy, food security, and water; and
					(E)offer
			 comprehensive review and advice to support effective counter-narcotics
			 strategies across the region, including effective regional food security
			 assistance.
					14.Reauthorization
			 of Radio Free Afghanistan
			(a)FindingsCongress
			 makes the following findings:
				(1)Since January 30,
			 2002, RFE/RL, Incorporated (formerly known as Radio Free Europe/Radio Liberty)
			 has provided 12 hours of daily surrogate broadcasting services through Radio
			 Free Afghanistan in Dari and Pashto languages to the people of
			 Afghanistan.
				(2)Radio Free
			 Afghanistan is the leading broadcaster in Afghanistan with an audience of
			 nearly 60 percent of the adult population.
				(3)It is in the
			 national interest to continue Radio Free Afghanistan's surrogate broadcasts to
			 Afghanistan in order to provide accurate news and information, help give voice
			 to ordinary Afghans, and provide programs on the fundamentals of
			 democracy.
				(b)Authorization
			 of appropriationsFor each of the fiscal years 2009 through 2013,
			 there are authorized to be appropriated to the Broadcasting Board of Governors
			 such sums as may be necessary for grants to support 12 hours of daily surrogate
			 broadcasting services through Radio Free Afghanistan in Dari and Pashto
			 languages to the people of Afghanistan.
			15.Reports
			 required
			(a)Report on
			 progress toward security, stability, and development in
			 AfghanistanNot later than July 1, 2009, and annually thereafter
			 through July 1, 2018, the President shall submit a report to the appropriate
			 congressional committees that—
				(1)sets forth a
			 comprehensive set of performance indicators and measures of progress in order
			 to establish a baseline upon which to plan and build toward sustainable
			 security, stability, and development in Afghanistan and the surrounding
			 region;
				(2)describes the
			 progress achieved based upon such measures of performance in the previous 3
			 years; and
				(3)sets goals for
			 such measures of performance over the subsequent 3 years.
				(b)Comprehensive
			 strategy for sustainable security, stability, and development in
			 AfghanistanNot later than October 1, 2009, and annually
			 thereafter until October 1, 2018, the President shall submit a report to the
			 appropriate congressional committees that sets forth a comprehensive
			 interagency strategy for achieving sustainable security, stability, and
			 development in Afghanistan and the surrounding region.
			(c)Government
			 Accountability Office reportNot later than 270 days after the
			 submission of each report required under subsection (a), the Comptroller
			 General of the United States shall submit a report to the appropriate
			 congressional committees that contains—
				(1)a review of, and
			 comments addressing, the most recent report submitted under subsection (a);
			 and
				(2)recommendations
			 relating to any additional actions the Comptroller General determines to be
			 necessary to improve on United States efficiency and effectiveness in meeting
			 the goals set forth in the most recent report submitted under subsection
			 (a).
				
